           Case 20-06119-LA11                 Filed 12/23/20             Entered 12/23/20 21:17:22                      Doc 1-3   Pg. 1 of 8
   Fill in this information to identify the case:

                 Bornt & Sons, Inc.
                                       Southern                                  CA




  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                             12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Part 1:    List All Creditors with PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims?




 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.


                                                                                                          Total claim             Priority amount
2.1 Priority creditor’s name and mailing address          As of the petition filing date, the claim is:             83,221.89           83,221.89
     Imperial County Tax Collector                        Check all that apply
     940 Main St #106
     El Centro, CA 92243
    Date or dates debt was incurred                        Basis for the claim:
                                                           Tax
    8/18/2020
    Last 4 digits of account                              Is the claim subject to offset?
    number

    Specify Code subsection of PRIORITY unsecured
    claim:


2.2 Priority creditor’s name and mailing address          As of the petition filing date, the claim is:                  905.72             905.72
    Maricopa County Treasurer                             Check all that apply
    301 W Jefferson St #100
    Phoenix, AZ 85003
    Date or dates debt was incurred                        Basis for the claim:
                                                           Tax
     09/2020
    Last 4 digits of account                              Is the claim subject to offset?
    number

    Specify Code subsection of PRIORITY unsecured
    claim:


2.3 Priority creditor’s name and mailing address          As of the petition filing date, the claim is:
                                                          Check all that apply




    Date or dates debt was incurred                        Basis for the claim:



    Last 4 digits of account                              Is the claim subject to offset?
    number

    Specify Code subsection of PRIORITY unsecured
    claim:




                                                    Schedule E/F: Creditors Who Have Unsecured Claims
          Case 20-06119-LA11                Filed 12/23/20           Entered 12/23/20 21:17:22                       Doc 1-3   Pg. 2 of 8
               Bornt & Sons, Inc.                                                                         if known




Part 1.   Additional Page


Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.        Total claim              Priority amount



    Priority creditor’s name and mailing address
                                                      As of the petition filing date, the claim is:
                                                      Check all that apply




    Date or dates debt was incurred                    Basis for the claim:



    Last 4 digits of account                          Is the claim subject to offset?
    number

    Specify Code subsection of PRIORITY unsecured
    claim:


    Priority creditor’s name and mailing address
                                                      As of the petition filing date, the claim is:
                                                      Check all that apply




    Date or dates debt was incurred                    Basis for the claim:



    Last 4 digits of account                          Is the claim subject to offset?
    number

    Specify Code subsection of PRIORITY unsecured
    claim:

    Priority creditor’s name and mailing address
                                                      As of the petition filing date, the claim is:
                                                      Check all that apply




    Date or dates debt was incurred                    Basis for the claim:


    Last 4 digits of account                          Is the claim subject to offset?
    number

    Specify Code subsection of PRIORITY unsecured
    claim:

    Priority creditor’s name and mailing address
                                                      As of the petition filing date, the claim is:
                                                      Check all that apply




    Date or dates debt was incurred                    Basis for the claim:



    Last 4 digits of account                          Is the claim subject to offset?
    number

    Specify Code subsection of PRIORITY unsecured
    claim:




                                               Schedule E/F: Creditors Who Have Unsecured Claims
           Case 20-06119-LA11               Filed 12/23/20           Entered 12/23/20 21:17:22                        Doc 1-3     Pg. 3 of 8
                Bornt & Sons, Inc.                                                                         if known




 Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims.


                                                                                                                         Amount of claim

3.1 Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:
                                                                     Check all that apply
    See Schedule F, Exhibit 3



                                                                     Basis for the claim:

    Date or dates debt was incurred                                  Is the claim subject to offset?

    Last 4 digits of account number

3.2 Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:
                                                                     Check all that apply




                                                                     Basis for the claim:

    Date or dates debt was incurred                                  Is the claim subject to offset?

    Last 4 digits of account number

3.3 Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:
                                                                     Check all that apply




                                                                     Basis for the claim:

    Date or dates debt was incurred                                  Is the claim subject to offset?

    Last 4 digits of account number

3.4 Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:
                                                                     Check all that apply




                                                                     Basis for the claim:

    Date or dates debt was incurred                                  Is the claim subject to offset?

    Last 4 digits of account number

3.5 Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:
                                                                     Check all that apply




                                                                     Basis for the claim:

    Date or dates debt was incurred                                  Is the claim subject to offset?

    Last 4 digits of account number

3.6 Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:
                                                                     Check all that apply




                                                                     Basis for the claim:

    Date or dates debt was incurred                                  Is the claim subject to offset?

    Last 4 digits of account number



                                                Schedule E/F: Creditors Who Have Unsecured Claims
          Case 20-06119-LA11               Filed 12/23/20         Entered 12/23/20 21:17:22                        Doc 1-3     Pg. 4 of 8
              Bornt & Sons, Inc.                                                                        if known




Part 2:   Additional Page


 Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
 previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                  Check all that apply




                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?

    Last 4 digits of account number


    Nonpriority creditor’s name and mailing address
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply




                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?

    Last 4 digits of account number


    Nonpriority creditor’s name and mailing address
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply




                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?

    Last 4 digits of account number


    Nonpriority creditor’s name and mailing address
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply




                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?

    Last 4 digits of account number



    Nonpriority creditor’s name and mailing address
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply




                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?

    Last 4 digits of account number




                                              Schedule E/F: Creditors Who Have Unsecured Claims
            Case 20-06119-LA11                    Filed 12/23/20            Entered 12/23/20 21:17:22                       Doc 1-3       Pg. 5 of 8
                   Bornt & Sons, Inc.                                                                            if known




Part 3:           List Others to Be Notified About Unsecured Claims


4.   List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2.

     If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



          Name and mailing address                                                           On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                                             related creditor (if any) listed?               account number, if
                                                                                                                                             any

       Dominic V. Signorotti                                                                       3.28
       McKenna | Brink | Signorotti LLP                                                                                TS&L                 N/A
       1981 N Broadway, Ste. 255, Walnut Creek, CA 94596
        John F. Gardner                                                                            3.28
        Donahue Fitzgerald LLP                                                                                         TS&L                 N/A
        1646 N California Blvd., Ste. 250, Walnut Creek, CA 94596
       Tanner D. Brink                                                                             3.28
       McKenna | Brink | Signorotti LLP                                                                                TS&L                 N/A
       1981 N Broadway, Ste. 255, Walnut Creek, CA 94596
       William S. Smerdon                                                                          3.22
       Law Office of William S. Smerdon                                                                                MFC                  N/A
       PO Box 1319, Brawley, CA 92227

       Michael P. Bryant                                                                           3.12
       Bryant & Bryant, Attorneys at Law                                                                                Gowan               N/A
       505 North Tustin Avenue, Suite 104, Santa Ana, CA 92705
        Kenneth A. Bryant                                                                          3.12
        Bryant & Bryant, Attorneys at Law                                                                               Gowan               N/A
        505 North Tustin Avenue, Suite 104, Santa Ana, CA 92705




                                                      Schedule E/F: Creditors Who Have Unsecured Claims
          Case 20-06119-LA11         Filed 12/23/20       Entered 12/23/20 21:17:22                    Doc 1-3     Pg. 6 of 8
              Bornt & Sons, Inc.                                                            if known




Part 3:    Additional Page for Others to Be Notified About Unsecured Claims


     Name and mailing address                                           On which line in Part 1 or Part 2 is the     Last 4 digits of
                                                                        related creditor (if any) listed?            account number,
                                                                                                                     if any




                                        Schedule E/F: Creditors Who Have Unsecured Claims
          Case 20-06119-LA11             Filed 12/23/20            Entered 12/23/20 21:17:22               Doc 1-3      Pg. 7 of 8
               Bornt & Sons, Inc.                                                           if known




Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                             Total of claim amounts



   Total claims from Part 1                                                                                                     84,127.61



   Total claims from Part 2                                                                            +                    6,694,224.81



   Total of Parts 1 and 2
                                                                                                                            6,778,352.42




                                            Schedule E/F: Creditors Who Have Unsecured Claims
Case 20-06119-LA11   Filed 12/23/20   Entered 12/23/20 21:17:22   Doc 1-3   Pg. 8 of 8
